Wagner, Judge,
delivered the opinion oí the court.
The court below dismissed the petition in this case, and the only question presented for decision is whether it had jurisdiction over the defendant.
The action was brought against the defendant a foreign corporation, incorporated by.the laws of the State of Kansas, and it was not alleged nor was it any where shown or pretended, that it had its chief office or place of business in this State. The construction placed upon our statute has been uniform. If the chief office or place of business is within this State as designated by the statute, then the foreign corporation is regarded as a domestic one, and amendable to the jurisdiction of our courts by the common process of summons. Where, however, its'office or place of business is not here, then it must be proceeded against as a nou-resident by attachment. (Farnsworth vs. T. H. A. & St. L. R. R. Co., 29 Mo., 75; St. Louis vs. Wiggins Ferry Company, 40 Mo., 580; Robb vs. Chicago & Alton Railroad Company, 17 Mo., 540.)
Let the judgment be affirmed
The other Judges concur except Adams who dissents.